TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00036-CR



                                  Dimitri Delion Dears , Appellant

                                                   v.

                                    The State of Texas, Appellee




          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
              NO. 42541, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant=s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                                Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant=s Motion

Filed: April 3, 2003

Do Not Publish